MEMORANDUM OPINION
No. 04-06-00760-CR
Amanda AVILEZ a/k/a Samantha Avilez,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-3528
Honorable Bert Richardson, Judge Presiding



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Phylis J. Speedlin, Justice
  Rebecca Simmons, Justice


Delivered and Filed: December 13, 2006


DISMISSED FOR WANT OF JURISDICTION
 On May 14, 2004, appellant was placed on deferred adjudication community supervision for a period of five years.  On
May 31, 2006, the State filed a motion to enter an adjudication of guilt and to revoke appellant's community supervision. 
On June 28, 2006, the trial court entered an order continuing appellant on deferred adjudication and modifying the terms of
appellant's community supervision.  Appellant filed a notice of appeal from the trial court's order modifying the conditions
of her community supervision.  On November 9, 2006, appellant's counsel filed a letter stating that because appellant is still
serving deferred adjudication, there is no final conviction in this cause, and appellant has no right to appeal.  This court does
not have jurisdiction to consider an appeal from an order altering or modifying the conditions of community supervision. 
See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.--San
Antonio 1995, no pet.).  Accordingly, this appeal is dismissed for lack of jurisdiction.
       PER CURIAM
DO NOT PUBLISH